20 N.J. 428 (1956)
120 A.2d 92
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
THOMAS MASTIC, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Submitted January 16, 1956.
Decided January 23, 1956.
*431 Mr. Thomas Mastic, in propria persona, for the appellant.
Mr. Guy Lee, Jr., Gloucester County Prosecutor, for the respondent.
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the court below.
For affirmance  Chief Justice VANDERBILT, and Justices HEHER, OLIPHANT, WACHENFELD, BURLING, JACOBS and BRENNAN  7.
For reversal  None.